Citation Nr: 0835320	
Decision Date: 10/15/08    Archive Date: 10/27/08	

DOCKET NO.  07-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a left (minor) shoulder injury.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from December 1967 to 
December 1971.  He served a one-year tour in the Republic of 
Vietnam, but there is no documented combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although two VA examinations and outpatient treatment 
records do not show that the veteran strictly meets the 
criteria for an evaluation in excess of the 20 percent 
currently assigned, these clinical records do demonstrate 
increasing severity of left shoulder function with increasing 
limitation of motion, chronic swelling, arthritis, the need 
for routine injections for pain, and both VA examinations 
note chronic pain with weakness with additional limitation of 
motion caused by repetitive use and these chronic symptoms 
combine to more nearly approximate limitation of motion of 
the left arm to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation (but no higher) for 
the residuals of a left shoulder injury have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The VCAA and regulations implementing 
this liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in March 2006, 
prior to the issuance of the rating decision now on appeal 
from May 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf and advised he submit any relevant evidence in his 
possession.  During the pendency of the appeal, the RO later 
provided the veteran with additional VCAA notice in April 
2007 which specifically identified the criteria for 
evaluating his left shoulder disability at 38 C.F.R. § 4.71a, 
5201, which satisfies specificity requirements in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additionally, the 
veteran was provided notice of each and every potentially 
applicable schedular rating criteria in detail in the March 
2007 Statement of the Case.  All known available records have 
been collected for review, including more recent records of 
the veteran's treatment with VA, and the veteran was provided 
two VA orthopedic examinations for his left shoulder which 
are adequate for rating purposes.  VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
rating disability from arthritis, the shoulder is considered 
a major joint.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).

Limitation of motion of the minor arm to the shoulder level 
or midway between the side and shoulder level warrant a 20 
percent evaluation.  Limitation to 25 degrees from the side 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Analysis:  The veteran was involved in a motor vehicle 
accident in line of duty during service resulting in a left 
shoulder separation.  This was treated with a body cast for a 
period of time without good result.  There was a recurrent 
dislocation until he underwent surgical correction.  Even 
then, the left shoulder was chronically stiff and sore with 
limitation of motion.  The veteran was granted service 
connection for the residuals of a left (minor) shoulder 
injury in February 1972 with a 20 percent evaluation, and 
this evaluation remained in effect for many years until the 
veteran filed his current claim for increase in February 
2006.

The veteran was provided a VA orthopedic examination in April 
2006 which noted that he was right-hand dominant, making the 
left shoulder the minor upper extremity.  Examination 
revealed swelling, tenderness, weakness and guarding during 
range of motion.  The surgical scar was 12 cm by 2 mm without 
tenderness, disfigurement, ulceration, adherence, 
instability, or inflammation.  The left shoulder was not 
ankylosed (complete bony fixation) and range of motion was 
flexion to 90 degrees, abduction to 90 degrees, external 
rotation to 90 degrees, and internal rotation to 70 degrees.  
The physician wrote that repetitive use did result in 
additional limitation of range of motion of the left shoulder 
due to pain and weakness.  X-ray study revealed no fracture 
or dislocation but was positive for degenerative changes.  
The veteran was no longer employed, but the shoulder did 
affect all activities requiring the use of the left shoulder 
and arm.

VA outpatient treatment records reveal that the veteran has 
required steroidal or other anti-inflammatory injections into 
the left shoulder joint on approximate four-month interval 
periods.  Swelling and arthritis were routinely noted.

The veteran was provided another VA orthopedic examination in 
June 2007.  He reported that chronic pain, stiffness and 
weakness of the left shoulder had increased in severity in 
more recent times.  Examination of the postoperative scar was 
again entirely negative for any disabling features.  The left 
shoulder was again tender and weak with swelling and guarding 
of movement.  At this time, left shoulder range of motion was 
significantly reduced including flexion to 40 degrees, 
abduction to 40 degrees, external rotation to 70 degrees, and 
internal rotation to 60 degrees.  The examiner again noted 
that repetitive use of the shoulder did result in additional 
limitation of motion due to pain and weakness.

Applying the rating criteria to the clinical evidence on 
file, no higher than the currently assigned 20 percent 
evaluation is warranted because limitation of motion is not 
shown to be limited to only 25 degrees from the side at any 
time.  This is the strict requirement for the next higher 
evaluation of 30 percent in accordance with Diagnostic 
Code 5201.  

However, in reviewing all the clinical evidence on file, the 
Board finds that there has been a considerable decrease in 
range of motion demonstrated at the most recent VA 
examination of June 2007.  At this time, abduction was 
limited to only 40 degrees, whereas it had been 90 degrees 
during earlier examination in April 2006.  Additionally, both 
examinations confirmed the existence of chronic swelling, 
weakness, and additional limitation of motion attributable to 
repetitive use of the left shoulder and, the veteran has 
required steroidal or other anti-inflammatory injections to 
maintain function use of the left arm.  In accordance with 
guidance provided by the Court in DeLuca, supra., the Board 
finds that the veteran has a functional loss due to pain on 
use or due to flare-ups which results in increased limitation 
of motion and chronic weakness which more nearly approximates 
a level of disability presented when limitation of motion of 
the minor arm is to no more than 25 degrees from the side.  
In consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, supra., the Board will allow the highest schedular 
evaluation available for limitation of motion to 30 percent.

No higher evaluation is warranted, however, in the absence of 
competent medical evidence demonstrating that the veteran has 
actual ankylosis (complete bony fixation) of the 
scapulohumeral articulation which is intermediate between 
favorable and unfavorable (Diagnostic Code 5200), or 
impairment of the humerus with a fibrous union of the 
shoulder joint (Diagnostic Code 5202).

ORDER

Entitlement to a 30 percent evaluation for the residuals of a 
left shoulder injury is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


